Hill, C. J.
(After stating the facts.) The plaintiff must stand or fall by the terms of the contract which he sets out, and can only recover such damages as arise naturally and according to the usual course of things from the breach of the terms of the contract, and such as the parties contemplated when the contract was made, as a probable result of its breach. By the terms of his contract, the defendant agreed to build for the plaintiff a counter and a refrigerator according to specified dimensions and for a stipulated price, and agreed that the job should be completed on the 15th day of September, 1907. It is insisted by the defendant that the contract is in two distinct paragraphs, the first of which refers to the counter, and fails to specify at what time it was to *822be completed; and tbat the second paragraph, relating to the refrigerator, contains the agreement as to completion by the 15th day of September, 1907, and is limited, therefore, to the time when the refrigerator was to be completed. We think, taking the contract as a whole, that the reasonable interpretation on this point is, that both the counter and the refrigerator were to be completed by the 15th day of September, 190.7; that the words “this job,” occurring at the end of the contract, refers to the entire contract, and not to a separate part of it. There is nothing in the contract, however, that indicates for what purpose the plaintiff needed the articles in question, or where they were to be used; and there is no allegation that the defendant was informed or knew anything as to these facts. There is no allegation that the defendant knew that the plaintiff was going to rent a store for the purpose of operating a restaurant; that it was to use either the counter or the refrigerator in such restaurant, or that it was going to employ laborers to carry on the restaurant in which the counter and the refrigerator were to be installed. There are many places where counters and refrigerators are used, other than restaurants. Neither is it alleged that the restaurant of the plaintiff could not have been operated without the counter and the refrigerator, and that this fact was known to the defendant when he made the contract. Under the contract and the allegations of the petition, we think the only measure of damages resulting from a breach of the contract was the difference between the cost of the counter and the refrigerator, in the market and the contract price. It certainly would be unreasonable to hold that the defendant, as the result of his breach of the contract, was liable to pay as damages to the plaintiff the items of damages sued for. The amounts paid out for the hire of two skilled laborers, a manager for the restaurant,*and the rent of the store, can not be said to have been contemplated by the defendant as a probable result of a breach of a contract which only bound him to build for the plaintiff a counter and a refrigerator. It would be as reasonable to claim that the plaintiff could have rented a hotel in which the counter and refrigerator were to be used, and have hired fifty or a hundred waiters to work therein, and that, because the defendant failed to furnish the counter and the refrigerator by the time specified, he should pay as damages the rent of the hotel and the *823hire of all these laborers. Especially so when there is no allegation that defendant knew, when the’ contract was made, that the counter and the refrigerator were- to be used in the hotel, and that the hotel could not be carried on without them. Certainly the defendant was not responsible for the unsatisfactory condition of labor prevailing, which the plaintiff said made it necessary for him to pay the salaries and board of the laborers for the space of one month, who were to be employed in his restaurant. We conclude that the defendant was in no wise liable for the items of special damages claimed by the defendant. There is no claim for general damages, and the judgment sustaining the demurrer and dismissing the petition must be affirmed. Civil Code, 1895, §§3799, 3802; Wright v. Smith, 128 Ga. 432 (57 S. E. 684).

Judgment affirmed.